[Cite as RBS Citizens, NA v. Sharp, 2015-Ohio-5438.]
                           STATE OF OHIO, MAHONING COUNTY

                                 IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT


RBS CITIZENS, NA                                  )    CASE NO. 13 MA 11
                                                  )
        PLAINTIFF-APPELLEE                        )
                                                  )
VS.                                               )    OPINION
                                                  )
MARY KAY SHARP, et al.                            )
                                                  )
        DEFENDANTS-APPELLANTS                     )

CHARACTER OF PROCEEDINGS:                              Civil Appeal from the Court of Common
                                                       Pleas of Mahoning County, Ohio
                                                       Case No. 11 CV 2646

JUDGMENT:                                              Affirmed in part. Reversed in part.
                                                       Remanded.

APPEARANCES:

For Plaintiff-Appellee:                                Atty. Phillip Barragate
                                                       Atty. Ashlyn Heider
                                                       Shapiro, Van Ess, Phillips
                                                         & Barragate LLP
                                                       4805 Montgomery Rd., Suite 320
                                                       Norwood, Ohio 45212

For Defendants-Appellants:                             Atty. Bruce M. Broyles
                                                       5815 Market Street, Suite 2
                                                       Boardman, Ohio 44512


JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Mary DeGenaro
                                                       Dated: December 16, 2015
[Cite as RBS Citizens, NA v. Sharp, 2015-Ohio-5438.]
WAITE, J.


        {¶1}     In this foreclosure action, Appellants Mary Kay and James E. Sharp

appeal a January 9, 2013 Mahoning County Common Pleas Court judgment in favor

of Appellee RBS Citizens, NA. Appellants argue in their first two assignments of

error that Appellee failed to comply with the requirements of C.R.F. §203.604(d) by

failing to provide proper notice of their right to participate in a face-to-face meeting.

Appellants also claim that the trial court erred in finding that Appellee complied with

the loss-mitigation provisions of the mortgage.

        {¶2}     For the reasons provided, Appellants’ first two assignments of error

have merit and the matter is remanded on this basis. However, Appellant’s third

assignment of error is without merit and the judgment of the trial court is affirmed as

to that issue.

                                 Factual and Procedural History

        {¶3}     On January 13, 2010, Appellants executed a note and mortgage with

Appellee in the amount of $90,333. The loan was secured by a General National

Mortgage Loan (“Ginnie Mae”) and was subject to the regulations of the U.S.

Department of Housing and Urban Development (“HUD”).                In March of 2010,

Appellant James Sharp was laid off from his job and developed certain medical

conditions that required surgery. On April 1, 2010, Appellants defaulted on the loan.

Both parties discussed loss mitigation options for approximately fifteen months after

default before Appellee filed its foreclosure complaint on August 9, 2011.

        {¶4}     Appellee filed a motion for summary judgment, which was granted in

part based on the magistrate’s determination that Appellee did not have a servicing
                                                                                   -2-

office within 200 miles of the mortgaged property and so was excused from a HUD

regulation that requires a face-to-face meeting between the parties prior to the

commencement of foreclosure proceedings.

      {¶5}   After the issue of the face-to-face meeting was disposed of in summary

judgment, the magistrate held a bench trial on the remaining two issues: whether

Appellee properly informed Appellants of their right to a face-to-face meeting and

whether Appellee properly complied with the loss-mitigation requirements.         On

August 2, 2012, the magistrate found in Appellee’s favor on both issues.           An

objection to the magistrate’s decision was filed, but the trial court adopted the

decision and ruled in Appellee’s favor. This timely appeal followed.

                               Final Appealable Order

      {¶6}   As a preliminary matter, Appellee argues that Appellants failed to object

to the magistrate’s decision to grant partial summary judgment, thus any issue

stemming from that decision is not properly on appeal.       In response, Appellants

contend that the partial summary judgment decision was not a final appealable order

and they were not required to object until the entire matter was resolved.         By

definition, a final appealable order disposes of the whole case or some separate and

distinct branch thereof. Noble v. Colwell, 44 Ohio St.3d 92, 94, 540 N.E.2d 1381

(1989). An order granting partial summary judgment is not separate and distinct

when the issue determined is based on the same facts and circumstances as the

claims that remain pending before the court. Id. We have previously held that when

all of the issues before the court were based on the sale of the same property and
                                                                                    -3-

only one of those issues was disposed of in partial summary judgment, the order

granting partial summary judgment is not immediately final and appealable. Salata v.

Vallas, 7th Dist. No. 03-MA-157, 159 Ohio App.3d 108, 2004-Ohio-6037, 823 N.E.2d

50, ¶19.

      {¶7}   Here, the magistrate granted partial summary judgment on whether

Appellee was excused from arranging a face-to-face meeting with Appellants.

However, the magistrate did not grant summary judgment as to either the sufficiency

of the notice or the loss mitigation claim. Pursuant to Salata, as all issues stem from

the question of whether Appellee satisfied the HUD requirements in the same

foreclosure proceeding, the issues are not separate and distinct. We also note that

although the partial summary judgment decision stated that it was a final order, it did

not include the requisite Civ.R. 54(B) language. Based on the record here, the partial

summary judgment was not immediately a final appealable order and Appellants

have not waived their arguments in regard to the issue.

      {¶8}   Appellee also argues that Appellants failed to file an objection to the

magistrate’s decision regarding summary judgment at the time it was entered.

Appellants did file an objection to the magistrate’s decision following the bench trial

on the other two issues, and their objection included reference to the summary

judgment determination. As the partial grant of summary judgment did not become a

final appealable order until after the remaining issues were tried, Appellants’

objection to the magistrate’s decision was timely.

                          ASSIGNMENT OF ERROR NO. 1
                                                                                      -4-

       THE TRIAL COURT ABUSED ITS DISCRETION BY ADOPTING THE

       MAGISTRATE’S DECISION DETERMINING THAT “THE LAW OF THE

       CASE” WAS ESTABLISHED BY THE JULY 19, 2012 JUDGMENT

       ENTRY, WHICH ADOPTED THE MAGISTRATE'S FINDING THAT

       APPELLANT [SIC] WAS EXCUSED FROM THE RESPONSIBILITY TO

       HOLD A FACE-TO-FACE MEETING WITH APPELLEE [SIC].

       {¶9}   An appellate court reviews a trial court’s decision to adopt, reject, or

modify a magistrate’s decision for an abuse of discretion. Bank of America, N.A. v.

Miller, 7th Dist. No. 13 MA 119, 2015-Ohio-2325, ¶25, citing Long v. Noah's Lost Ark,

Inc., 158 Ohio App.3d 206, 2004-Ohio-4155, 814 N.E.2d 555, ¶17 (7th Dist.).

However, a trial court’s decision to adopt a magistrate’s decision that grants

summary judgment is reviewed de novo. Id.

       {¶10} Before ruling on a motion for summary judgment, the trial court must

look at all facts in the light most favorable to the non-moving party and find that: “(1)

no genuine issue as to any material fact remains to be litigated; (2) the moving party

is entitled to judgment as a matter of law; and (3) it appears from the evidence that

reasonable minds can come to but one conclusion, and viewing the evidence most

favorably in favor of the party against whom the motion for summary judgment is

made, the conclusion is adverse to that party.” Campbell Oil Co. v. Shepperson, 7th

Dist. No. 05-CA-817, 2006-Ohio-1763, ¶8, citing Temple v. Wean United, Inc., 50

Ohio St.2d 317, 327, 364 N.E.2d 267 (1977).
                                                                                     -5-

      {¶11} In moving for summary judgment, “the moving party bears the initial

responsibility of informing the trial court of the basis for the motion, and identifying

those portions of the record which demonstrate the absence of a genuine issue of

fact on a material element of the nonmoving party's claim.”        (Emphasis deleted)

Campbell Oil Co. at ¶9, citing Dresher v. Burt, 75 Ohio St.3d 280, 296, 662 N.E.2d

264 (1996). In response, the non-moving party must set forth specific facts showing

that a genuine issue of fact remains for trial and that a reasonable factfinder could

rule in that party’s favor. Id., citing Brewer v. Cleveland Bd. of Edn., 122 Ohio App.3d

378, 386, 701 N.E.2d 1023 (1997).

      {¶12} C.F.R. 24 §203.604(b) provides in relevant part that:

      The mortgagee must have a face-to-face interview with the mortgagor,

      or make a reasonable effort to arrange such a meeting, before three full

      monthly installments due on the mortgage are unpaid. If default occurs

      in a repayment plan arranged other than during a personal interview,

      the mortgagee must have a face-to-face meeting with the mortgagor, or

      make a reasonable attempt to arrange such a meeting within 30 days

      after such default and at least 30 days before foreclosure is

      commenced.

      {¶13} However, pursuant to C.F.R. 24 §203.604(c):

      A face-to-face meeting is not required if:


      (1) The mortgagor does not reside in the mortgaged property,
                                                                                  -6-

      (2) The mortgaged property is not within 200 miles of the mortgagee,

      its servicer, or a branch office of either,


      (3) The mortgagor has clearly indicated that he will not cooperate in the

      interview,


      (4) A repayment plan consistent with the mortgagor's circumstances is

      entered into to bring the mortgagor's account current thus making a

      meeting unnecessary, and payments thereunder are current, or


      (5) A reasonable effort to arrange a meeting is unsuccessful.

The bank bears the burden of proving an exception to the HUD regulations exists.

Wells Fargo Bank, N.A. v. Aey, 7th Dist. No. 12-MA-173, 2013-Ohio-5381, ¶45, citing

Bank of America, N.A. v. Gray, 5th Dist. No. 2012-CA-116, 2010-Ohio-712, ¶21.

      {¶14} Appellants argue that HUD requires a mortgagee to hold a face-to-face

meeting with the mortgagor before initiating foreclosure proceedings.      Appellants

note that Appellee does not dispute that it failed to arrange and hold a face-to-face

meeting before these foreclosure proceedings began. As HUD requires a meeting

and Appellee has not met any of the exemptions, Appellants argue that the

magistrate erred in finding that Appellee was excused from arranging and holding

such meeting.

      {¶15} In response, Appellee cites to a Texas U.S. District Court case which

held that the term “branch office” within C.R.F. §203.604(c)(2) refers to a servicing

office. Mitchell v. Chase Home Finance, LLC, N.D.Texas No. CV-2099-K, 2008 WL
                                                                                        -7-

623395 (Mar. 4, 2008). In addition to the Texas case, Appellee cites to a “Q&A

section” of the HUD website. According to Appellant, this section also suggests that

HUD’s reference to a “branch office” means a servicing office. Appellee contends

that it produced evidence showing that it did not have a servicing office within 200

miles of the mortgaged home, and so was exempt from participating in a face-to-face

meeting with Appellants.

       {¶16} Although Appellee relies on Texas law and the HUD website, several

Ohio appellate districts have already interpreted the term “branch office” as it pertains

to C.R.F. 206.604(c)(2). The First District held that the term “branch office,” which is

specifically listed within the regulation, is not limited to only a servicing branch. Wells

Fargo, NA v. Isaacs, 1st Dist. No. C-100111, 2010-Ohio-5811, ¶10. The court further

stated that the term is unambiguous, so there is no need to look to the agency for

interpretation.   Id.   Similarly, the Fourth District held that a plain reading of the

regulation suggests that the 200-mile exception applies only when there is no branch

of the bank of any kind within 200 miles. Wells Fargo v. Phillabaum, 4th Dist. No.

10CA10, 192 Ohio App.3d 712, 2011-Ohio-1311, 950 N.E.2d 245, ¶14. Likewise, the

Eleventh District held that the term “branch office” does not refer specifically to a

servicing office; rather it refers to any branch office. HSBC Bank USA, Nat’l. Trust

Co. v. Teagarden, 11th Dist. No. 2012-T-0091, 2013-Ohio-5816, ¶61.

       {¶17} Although Appellee contends that “branch office” really means a

servicing office, it is the established law in Ohio that the term refers to any branch

office. We likewise determine that the 200-mile exception within HUD regulations
                                                                                       -8-

that would excuse a face-to-face meeting refers to any branch office, not solely a

servicing branch office. Appellee has produced no evidence that it has no branch

office within 200 miles of the mortgaged house. Hence, this record reflects that it has

not met its burden of proving that it was exempt from holding a face-to-face meeting

with Appellants pursuant to C.R.F. §203.604(c)(2). We find that summary judgment

was improperly granted on this issue. Appellants’ first assignment of error has merit

and is sustained.

                           ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT ABUSED ITS DISCRETION BY ADOPTING THE

       MAGISTRATE’S DECISION WHICH WAS CONTRARY TO LAW AND

       WHICH FOUND THAT APPELLEE MADE THE REQUIRED ATTEMPT

       TO     ARRANGE        A    FACE-TO-FACE          MEETING       THROUGH

       CORRESPONDENCE MAILED TO APPELLANT'S RESIDENCE BY

       REGULAR MAIL AND ADMITTED INTO EVIDENCE AS PLAINTIFF'S

       EX. “5”.

       {¶18} An appellate court reviews a trial court's adoption, modification, or

rejection of a magistrate's decision for an abuse of discretion. Bailey v. Marrero-

Bailey, 7th Dist. No. 10 BE 16, 2012-Ohio-894, ¶16, citing Spain v. Hubbard, 7th Dist.

No. 02 BA 15, 2003-Ohio-2555, ¶27. “The term ‘abuse of discretion’ connotes more

than an error of law or of judgment; it implies that the court's attitude is unreasonable,

arbitrary or unconscionable.” Bailey at ¶16, citing Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219, 450 N.E.2d 1140 (1983).
                                                                                      -9-

      {¶19} As stated earlier, there are two possible exemptions to the face-to-face

meeting requirement in this case. We have already determined that Appellee offered

no proof that it met the criteria for the 200-mile exemption. However, the trial court

additionally ruled that Appellee qualified under another exemption, as it made

reasonable efforts to arrange such a meeting.

      {¶20} According to C.F.R. §203.604(d): “[a] reasonable effort to arrange a

face-to-face meeting with the mortgagor shall consist at a minimum of one letter sent

to the mortgagor certified by the Postal Service as having been dispatched.” The

Second, Fifth, and Eleventh Districts have each held that the “minimum” effort

necessary to comply with C.F.R. §203.604(d) requires that the letter be sent to the

mortgagor by certified mail. See U.S. v. Detweiler, 5th Dist. No. CA2010-00064, 191

Ohio App.3d 464, 2010-Ohio-6408, 946 N.E.2d 777; Washington Mut. Bank v.

Mahaffey, 2d Dist. No. 19651, 154 Ohio App.3d 44, 2003-Ohio-4422; HSBC Bank

USA, Nat’l Trust Co. v. Teagarden, 11th Dist. No. 2012-T-0091, 2013-Ohio-5816, 6

N.E.3d 678.

      {¶21} Citing to Detweiler, Appellants contend that an attempt to arrange a

face-to-face meeting through regular mail is insufficient to meet HUD requirements.

The plain language of the regulation requires that such attempt must be made via

certified mail. As Appellee’s letter was sent by regular mail, Appellants contend that

the minimum effort was not met and the trial court erred in adopting the magistrate’s

finding that Appellee made the requisite attempt to arrange a face-to-face meeting.
                                                                                    -10-

       {¶22} Appellee responds by arguing that Appellants failed to provide us with

the transcripts of the trial court proceedings, thus we are limited to reviewing only

questions of law. Appellee argues that a determination whether the letter was sent

through the proper channel would require us to make a finding of fact.            In this

argument, Appellee overlooks the fact that the magistrate’s decision clearly states

that Appellee “did attempt to arrange a face-to-face meeting with Defendant, Mary

Kay Sharp through correspondence mailed to her residence by regular mail and

admitted into evidence as Plaintiff’s Ex ‘5’.” (Emphasis added) (Mag. Dec., pp. 3-4.)

It is apparent that the magistrate and the trial court did make the finding of fact as to

the manner in which the letter was mailed. Appellants seek for us to review the legal

impact of this finding: whether that method is acceptable under the law. Contrary to

Appellee’s assertion, failure to provide a transcript of the hearing is not fatal to this

issue on review.

       {¶23} Ohio law is clear: notice of the right to a face-to-face meeting must be

sent through certified mail. The law is equally clear that regular mail is insufficient.

As the trial court made a factual finding that the letter was sent to Appellants via

regular mail, the record clearly discloses that Appellee failed to comply with C.R.F.

§203.604(d). Accordingly, Appellants’ second assignment of error has merit and is

sustained.

                          ASSIGNMENT OF ERROR NO. 3

       THE TRIAL COURT ABUSED ITS DISCRETION BY ADOPTING THE

       MAGISTRATE'S DECISION WHICH MAKES A FINDING OF FACT
                                                                                  -11-

      THAT THE “PROCESS NOTES” STATE “... THE INVESTOR IS

      GINNIE MAE AND WE ARE NOT MODIFYING GINNIE MAE LOANS

      BECAUSE WE WOULD HAVE TO PURCHASE THEM OUT OF THE

      INVESTOR POOL.”, AND THEN CONCLUDES THAT APPELLEE

      SUBSTANTIALLY COMPLIED WITH ALL THE REQUIREMENTS OF

      THE HUD LOSS MITIGATION PROGRAM.

      {¶24} C.R.F. §203.501 provides:

      Mortgagees must consider the comparative effects of their elective

      servicing actions, and must take those appropriate actions which can

      reasonably be expected to generate the smallest financial loss to the

      Department. Such actions include, but are not limited to, deeds in lieu

      of foreclosure under § 203.357, pre-foreclosure sales under § 203.370,

      partial claims under § 203.414, assumptions under § 203.512, special

      forbearance under §§ 203.471 and 203.614, and recasting of

      mortgages under § 203.616.        HUD may prescribe conditions and

      requirements for the appropriate use of these loss mitigation actions,

      concerning such matters as owner-occupancy, extent of previous

      defaults, prior use of loss mitigation, and evaluation of the mortgagor's

      income, credit and property.


      {¶25} This language is further explained in C.R.F. §203.605 Loss

mitigation performance:
                                                                                    -12-

       (a) Duty to mitigate. Before four fully monthly installments due on the

       mortgage have become unpaid, the mortgagee shall evaluate on a

       monthly basis all of the loss mitigation techniques provided at §

       203.501 to determine which is appropriate.            Based upon such

       evaluations, the mortgagee shall take the appropriate loss mitigation

       action. * * *

       {¶26} Appellants contend that Appellee refused to consider loan modification,

which is one of the three HUD loss-mitigation programs that a mortgagee is required

to consider.    Appellants also argue that the magistrate erred in determining that

Appellee had discretion to determine which of the three loss-mitigation programs

would be offered. As loss-mitigation programs are not optional, Appellants assert

that the trial court erred in adopting the magistrate’s determination that Appellee

substantially complied with HUD regulations.

       {¶27} In response, Appellee argues that Appellants failed to provide the trial

court with the transcripts of the proceedings before the magistrate. For this reason,

both the trial court and this Court are limited to reviewing only questions of law. As to

the law, Appellee contends that the evidence of record shows that it substantially

complied with loss-mitigation. Appellee urges that it has the discretion to determine

which of the loss-mitigation programs is best suited for a defaulted loan. The fact

that the chosen method did not satisfy Appellants does not rise to the level of non-

compliance.
                                                                                    -13-

       {¶28} Here, while we are somewhat hampered by the lack of a transcript of

the hearing before the magistrate, which was not filed to the trial court and cannot be

considered on appeal, the record does establish that Appellee considered loan

modification. The record also demonstrates that loan modification was not a viable

option, as it would require Appellee to purchase the loan out of the investor pool. By

its plain language, C.R.F. §203.501 allows a mortgagee to compare the potential

effects of each option and choose a program “which can reasonably be expected to

generate the smallest financial loss to the Department.” It appears that this is exactly

what happened in the instant case.           Appellee weighed the effects of loan

modification, determined that it would result in a significant loss, and offered

Appellants a repayment plan. Although the repayment plan offered by Appellee was

apparently not a viable option for Appellants, this record demonstrates that Appellee

complied with HUD’s loss-mitigation requirement. Appellants’ third assignment of

error is without merit and is overruled.

                                       Conclusion

       {¶29} As Appellee failed to present any evidence to show that it does not

have any branch office as defined by Ohio law within 200 miles of the mortgaged

home, the trial court erred in adopting the magistrate’s determination that Appellee

met the 200-mile exemption specified in C.R.F. §203.604(5)(d). Consequently, the

trial court erroneously adopted the magistrate’s decision granting partial summary

judgment in favor of Appellee on this issue. Similarly, the trial court erred by adopting

the magistrate’s finding that Appellee complied with C.R.F. §203.604(d), as the
                                                                                   -14-

requisite notice to Appellants was not sent by certified mail. The trial court was

correct, however, in adopting the magistrate’s finding that Appellee substantially

complied with the loss-mitigation requirement. Accordingly, we reverse and remand

the issue regarding the requirement of a face-to-face meeting for further proceedings

consistent with this Opinion. The trial court’s adoption of the magistrate’s decision as

to the loss-mitigation issue is affirmed.


Donofrio, P.J., concurs.

DeGenaro, J., concurs in judgment only in part with concurring in judgment only in
part opinion.
                                                                                  -15-

DeGENARO, .J.


       {¶30}   Although I agree with the majority's merit analysis and its
determination that the trial court's July 19, 2012 judgment entry granting Appellee
partial summary judgment expressly finding "there being no just cause for delay,"
was not a final appealable order until after the trial on the remaining issues, I write
separately because I cannot join the analysis regarding that issue. The partial
summary judgment entry was not an immediately final appealable order because it
failed to meet the criteria of R.C. 2505.02. As such, it is unnecessary to reach the
issue of whether the entry complied with Civ.R. 54(B)—the second step in
appealability analysis.
       {¶31}   Appellate courts evaluate their jurisdiction over a purported final
judgment that disposes of some, but not all, claims in an action, by applying a two-
step analysis. The first question to be answered is whether the judgment is a final
appealable order as defined by R.C. 2505.02. If the answer is yes, only then does
the appellate court continue the analysis. The second question to be answered is
whether the trial court invoked the Civ.R. 54(B) language and if so, whether that
determination was correct. The majority held—despite the Civ.R. 54(B) language
employed by the trial court—that the order was not immediately appealable as
contemplated by Civ.R. 54, thus limiting its analysis to the second question. Implicit
in this holding is the majority's conclusion that the judgment was a final appealable
order pursuant to R.C. 2505.02.      The majority supports its conclusion with the
analysis from this panel's majority decision in Salata v. Vallas, 7th Dist. No. 03 MA
157, 2004-Ohio-6037.
       {¶32}   The present case is the third in a series considered by this panel
regarding the interplay of the statute and civil rule regarding the finality and
appealability of partial summary judgments disposing of some but not all claims in a
suit, the prior two being Felger v. Tubetech, 7th Dist. No. 00 CO 23, 2002-Ohio-1161
(DeGenaro and Donofrio, majority; Waite, dissenting); and Salata v. Vallas, 7th Dist.
No. 03 MA 157, 2004-Ohio-6037 (Waite and Donofrio, majority; DeGenaro,
                                                                                     -16-

dissenting). Stated differently, this line of cases raises the two-part question of first,
whether, and then when, an appellate court has jurisdiction to review a partial
judgment.
       {¶33}    In Felger, an employee asserted seven claims against her employer:
sex and handicap discrimination as well as separate retaliation claims, retaliation for
filing a worker's compensation claim, emotional distress arising out of the five
discrimination/retaliation claims and loss of consortium. Felger at *1. The trial court,
finding no just reason for delay, granted the employer partial summary judgment on
only two claims: sex discrimination retaliation and disability discrimination. Id. at *2.
Although this left the underlying sex discrimination, disability and workers'
compensation retaliation, emotional distress, and loss of consortium claims to be
resolved, the majority held that there was jurisdiction to consider the appeal. Id. at
*5. The dissent argued the judgment there was not immediately appealable because
there was a "body of interest" shared by the resolved claims and those claims still
before the trial court for resolution, relying on Chef Italiano Corp. v. Kent State Univ.,
44 Ohio St.3d 86, 541 N.E.2d 64 (1989), to support this conclusion, although
conceding such phraseology was not used in Chef Italiano, but was implied. Felger
at *10 (Waite, J., dissenting.)
       {¶34}    Salata involved a home sale resulting in the vendor filing a complaint
alleging breach of contract and conversion of personal property, and the purchaser
filing a counterclaim asserting fraud and RICO claims related to the sale and the
wrongful removal of fixtures. Salata at ¶2. The vendor filed for summary judgment
on most of the claims raised in the complaint and the counterclaim; however the trial
court only granted summary judgment in favor of the vendor on the purchaser's RICO
claim, finding no just reason for delay. Id. at ¶5. The majority held there was no
jurisdiction to consider the appeal, reasoning:

       Without explicitly saying so, the Ohio Supreme Court also ruled that for
       any adjudicated claim that had a common body of interest still pending
       before the trial court, the partially resolved issues were not final and
                                                                                    -17-

       appealable despite the inclusion in the judgment entry of the "no just
       cause for delay" language from in Civ.R. 54(B). This implicit holding in
       Chef Italiano applies to the situation presented to us in the instant
       appeal.

Id. at ¶ 23.

       {¶35}     The dissent in Salata concluded the judgment was a final appealable
order, and in so doing contrasted the final appealability holdings in that case and in
Felger, first discussing the different interpretation of the second prong of the test—
Civ.R. 54(B)—noting that the rule was amended after Chef Italiano to include the
language "whether arising out of the same or separate transaction." Salata at ¶29
(DeGenaro, J., dissenting.) The dissent continued:
                 In 1993, the Ohio Supreme Court set forth the appropriate
       analysis for reviewing the finality and appealability of orders containing
       Civ.R. 54(B) certification. See Wisintainer v. Elcen Power Strut Co.
       (1993), 67 Ohio St.3d 352, 354, 617 N.E.2d 1136. An appellate court
       first reviews whether the order is final pursuant to R.C. 2505.02,
       focusing on "that predominantly legal question of whether the order
       sought to be appealed affects a substantial right and whether it in effect
       determines an action and prevents a judgment." Id. Second, the court
       reviews whether the trial court's determination that "there is no just
       cause for delay" was appropriate. Id.
                 "A final order * * * is one disposing of the whole case or some
       separate and distinct branch thereof." Noble v. Colwell (1989), 44 Ohio
       St.3d 92, 94, 540 N.E.2d 1381. To be final and appealable in a case
       involving multiple claims and multiple parties, an order must "dispose of
       at least one full claim by one party against another and contain an
       express certification pursuant to Civ.R. 54(B)." Horner v. Toledo Hosp.
       (1993), 94 Ohio App.3d 282, 288, 640 N.E.2d 857. It is clear in this
       case that the trial court's order dismisses Vallas's entire counterclaim
                                                                                      -18-

      against Salata, thus preventing Vallas from obtaining a judgment
      against Salata. Accordingly, the order from which Vallas appealed is in
      fact final.
               Pursuant to Wisintainer, it must next be determined whether the
      trial court properly certified that "there is no just reason for delay." This
      phrase "is not a mystical incantation which transforms a nonfinal order
      into a final appealable order. Such language can, however, through
      Civ.R. 54(B), transform a final order into a final appealable order."
      (Citation omitted.) Wisintainer, 67 Ohio St.3d at 354, 617 N.E.2d 1136.

Salata at ¶ 26-36 (DeGenaro, J., dissenting).
      {¶36}    Turning to the first step in appealability analysis here—whether the
order is final pursuant to R.C. 2505.02—the section of the statute applicable to this
case provides: "An order is a final order that may be reviewed, affirmed, modified, or
reversed, with or without retrial, when it is one of the following: (1) An order that
affects a substantial right in an action that in effect determines the action and
prevents a judgment[.]" R.C. 2505.02(B)(1).
      {¶37}    The face-to-face meeting requirement is a right afforded Appellant by
federal law, and is a substantial right which she is entitled to enforce.             R.C.
2505.02(A)(1). The trial court concluded that Appellee was excused from conducting
a face-to-face meeting with Appellant because there was not a service branch within
200 miles of her home.      However, this decision did not determine the action or
prevent a judgment, because it did not "dispose of the whole merits of the cause or
some separate and distinct branch thereof and leave nothing for the determination of
the trial court." Hamilton Cty. Bd. of Mental Retardation & Dev. Disabilities v.
Professionals Guild of Ohio, 46 Ohio St.3d 147, 153, 545 N.E.2d 1260 (1989).
Instead, the order resolved a statutory defense to foreclosure.
      {¶38}     "[T]wo judgments are appealable in foreclosure actions: the order of
foreclosure and sale and the order of confirmation of sale. LaSalle Bank Natl. Assn.,
2012-Ohio-4040, 2012 WL 3834894, ¶ 20." CitiMortgage, Inc. v. Roznowski, 139
                                                                                  -19-

Ohio St.3d 299, 2014-Ohio-1984, 11 N.E.3d 1140, ¶ 35 reconsideration denied, 139
Ohio St.3d 1473, 2014-Ohio-3012, 11 N.E.3d 1195, ¶ 35 (2014). Among other things,
the trial court's July 19, 2012 judgment entry does not indicate the amount due on the
promissory note or prioritize the liens on the property, just to name two elements of a
foreclosure decree and order of sale. CitiMortgage, LaSalle.
       {¶39}   A central issue for appellate courts and practitioners is when the court
has jurisdiction to consider a partial final judgment in a case. Because this is an
issue courts and practitioners at both the appellate and trial court levels face with
regularity, the correct analytical order and substance regarding the interplay between
R.C. 2505.20 and Civ.R. 54(B) is critical. Thus, I reprise my dissent in Salata: Felger
correctly states the law with respect to when a partial judgment is ripe for appeal.
Here, the majority relies upon Salata in its application of Civ.R. 54(B), and as that
analysis is incorrect, I cannot join that reasoning.
       {¶40}   Applying Felger and Wisintainer here, resolution of when this court
had jurisdiction to consider the partial summary judgment regarding the face-to-face
requirement starts and ends with the first step of the analysis—whether the order is a
final order as contemplated by the statute. It is not. See CitiMortgage; LaSalle.
Thus, I respectfully disagree with that portion of the majority's analysis.